Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-2004

AT&T Virgin Islands v. Govt of VI
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3318




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"AT&T Virgin Islands v. Govt of VI" (2004). 2004 Decisions. Paper 511.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/511


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                    No. 03-3318
                    ___________


           AT&T OF VIRGIN ISLANDS;
              CANEEL BAY, INC.

                            v.

    THE GOVERNMENT OF VIRGIN ISLANDS

             (V.I. Civil No. 01-cv-00195)


            MILLER PROPERTIES, INC.

                          v.

 THE GOVERNM ENT OF THE VIRGIN ISLANDS,

             (V.I. Civil No. 01-cv-00193)

        The Government of the Virgin Islands,

                                  Appellant


                    ___________

On Appeal from the District Court of the Virgin Islands
   (D.C. Civil Nos. 01-cv-00193 and 01-cv-00195)
Judges: The Honorable Raymond L. Finch, Chief Judge
   The Honorable Thomas K. Moore, District Judge
The Honorable Darryl Dean Donohue, Territorial Judge

                    ___________
                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 22, 2004

             Before: NYGAARD, McKEE, and CHERTOFF, Circuit Judges.


                                    (Filed: July 8, 2004)

                                       ___________

                                  JUDGMENT ORDER
                                     ___________


       This is an appeal from a non-final order of the Appellate Division of the District

Court of the Virgin Islands, which does not fall within an exception to the finality

doctrine. See 28 U.S.C. § 1291; 48 U.S.C. § 1631a(c). The case was remanded for a

determination of whether the six-year statute of limitations applies to bar the

government’s attempt to collect taxes from two of the three appellees, and, thus,

proceedings are ongoing in the territorial court. This case, therefore, is hereby dismissed

for lack of appellate jurisdiction. See In re Alison, 837 F.2d 619, 620 (3d Cir. 1988).




                                              /s/ Richard L. Nygaard
                                              Circuit Judge